IN THE SUPREME COURT, STATE OF WYOMING

                                      2015 WY 54

                                                               April Term, A.D. 2015

                                                                     April 8, 2015

VANESSA GRACIELA MORALES,

Appellant
(Defendant),

v.                                                S-14-0278

THE STATE OF WYOMING,

Appellee
(Plaintiff).


     ORDER AFFIRMING THE DISTRICT COURT’S “JUDGMENT AND SENTENCE”

[¶1] This matter came before the Court upon its own motion following notification
that Appellant did not file a pro se brief within the time allotted by this Court. Pursuant
to a plea agreement, Appellant entered an unconditional guilty plea to one count of
conspiracy to deliver methamphetamine. The district court imposed a three to six year
sentence, which was suspended in favor of three years of supervised probation. This is
Appellant’s direct appeal from the resulting conviction. On January 5, 2015, Appellant’s
court-appointed appellate counsel filed a “Motion to Withdraw as Counsel,” pursuant to
Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 1400, 18 L.Ed.2d 493 (1967).
Following a careful review of the record and the “Anders brief” submitted by counsel,
this Court, on February 3, 2015, entered its “Order Granting Motion for Court-Appointed
Counsel to Withdraw.” That Order notified Appellant the District Court’s September 24,
2014, “Judgment and Sentence” would be affirmed unless, on or before March 23, 2015,
Appellant filed a brief that persuaded this Court the captioned appeal is not wholly
frivolous. Now, taking note that Appellant, Vanessa Graciela Morales, has not filed a
brief or other pleading within the time allotted, the Court finds that the district court’s
“Judgment and Sentence” should be affirmed in all respects. It is, therefore,

[¶2] ORDERED that the September 24, 2014, “Judgment and Sentence” be, and the
same hereby is, affirmed.
[¶3]   DATED this 8th day of April, 2015.

                                            BY THE COURT:

                                            /s/

                                            E. JAMES BURKE
                                            Chief Justice